UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1106




In Re:   LACY DAVIS, III,

                Petitioner.




                On Petition for Writ of Mandamus.


Submitted:   March 4, 2008                  Decided:   March 12, 2008


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lacy Davis, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lacy Davis, III, petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

for the district court to amend or alter its May 3, 2006 order

denying his motion under 28 U.S.C. § 2255 (2000).                  Davis seeks an

order   from    this    court    directing      the   district     court   to    act.

Although it appears from the materials before the court that the

district court has not yet disposed of Davis’s motion to alter or

amend the May 2006 judgment, the district court has subsequently

resolved two other pro se motions Davis filed in the same action.

Because there has been recent activity in this case, we find there

has been no undue delay in the district court.                       Accordingly,

although we grant leave to proceed in forma pauperis, we deny the

mandamus petition.        We dispense with oral argument because the

facts   and    legal    contentions     are     adequately   presented      in    the

materials      before   the     court   and     argument   would    not    aid   the

decisional process.



                                                                 PETITION DENIED




                                        - 2 -